Case: 2:18-cv-01778-MHW-CMV Doc #: 60 Filed: 12/28/20 Page: 1 of 4 PAGEID #: 293




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 JUSTINA STEVENS,

                         Plaintiff,

         v.                                                Civil Action 2:18-cv-1778
                                                           Judge Michael H. Watson
                                                           Magistrate Judge Chelsey M. Vascura
 TRANS UNION, LLC, et al.,

                         Defendants.



                             REPORT AND RECOMMENDATION

       On June 2, 2020, the Court ordered the parties to file a joint written report detailing the

status of this case (ECF No. 57). In a status report filed by Defendant Credit One Financial on

December 2, 2020 (ECF No. 58), Credit One Financial represented that, despite attempts, it was

unable to reach Plaintiff’s counsel to develop a joint status report, as required by the Court’s

June 2, 2020 Order. Defendant Credit One Financial further represented that Plaintiff has not yet

initiated an arbitration claim against Defendant Credit One Financial, despite an order of this

Court staying the instant action pending such arbitration issued almost eighteen months ago.

(ECF No. 34). As a result, the Court ordered Plaintiff to show cause why this action should not

be dismissed for failure to prosecute based upon her failure to participate in drafting and filing

the Court-ordered joint written status report, as well as her failure to initiate an arbitration claim

to resolve the issues in this case. (ECF No. 59.) Plaintiff was expressly cautioned that “failure

to timely respond to this Show Cause Order will result in dismissal of the claims against

Defendant Credit One Financial with prejudice for failure to prosecute.” (Id.) To date, Plaintiff

has failed to respond in any way to the Show Cause Order.
Case: 2:18-cv-01778-MHW-CMV Doc #: 60 Filed: 12/28/20 Page: 2 of 4 PAGEID #: 294




       Under the circumstances presented in the instant case, the Undersigned recommends

dismissal of Plaintiff’s claims against Credit One Financial with prejudice pursuant to Rule

41(b). The Court’s inherent authority to dismiss a plaintiff’s action because of her failure to

prosecute is expressly recognized in Rule 41(b), which provides in pertinent part: “If the plaintiff

fails to prosecute or to comply with these rules or a court order, a defendant may move to

dismiss the action or any claim against it. Unless the dismissal order states otherwise, a

dismissal under this subdivision (b) . . . operates as an adjudication on the merits.” Fed. R. Civ.

P. 41(b); Link v. Walbash R.R. Co., 370 U.S. 626, 629–31 (1962). “This measure is available to

the district court as a tool to effect ‘management of its docket and avoidance of unnecessary

burdens on the tax-supported courts [and] opposing parties.’” Knoll v. AT & T, 176 F.3d 359,

363 (6th Cir. 1999) (internal citations omitted).

       The Sixth Circuit directs the district courts to consider the following four factors in

deciding whether to dismiss an action for failure to prosecute under Rule 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176

F.3d at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is

properly dismissed by the district court where there is a clear record of delay or contumacious

conduct.’” Schafer, 529 F.3d at 737 (quoting Knoll, 176 F.3d at 363).

       Here, Plaintiff failed to participate in drafting a Court-ordered joint status report and

failed to comply with the Court’s Show Cause Order. (See ECF Nos. 58–59.) Moreover, the

Court explicitly cautioned Plaintiff in the Show Cause Order that failure to comply could result

in dismissal of her claims against Credit One Financial with prejudice for failure to prosecute
                                                    2
Case: 2:18-cv-01778-MHW-CMV Doc #: 60 Filed: 12/28/20 Page: 3 of 4 PAGEID #: 295




pursuant to Rule 41(b). See Stough v. Mayville Cmty. Schs., 138 F.3d 612, 615 (6th Cir. 1998)

(noting that “[p]rior notice, or the lack thereof, is . . . a key consideration” in whether dismissal

under rule 41(b) is appropriate). Plaintiff’s failure to timely comply with the clear orders of the

Court, which established reasonable deadlines for compliance, constitutes bad faith or

contumacious conduct. See Steward v. Cty. of Jackson, Tenn., 8 F. App’x 294, 296 (6th Cir.

2001) (concluding that a plaintiff’s failure to comply with a court’s order “constitute[d] bad faith

or contumacious conduct and justifie[d] dismissal”). Because Plaintiff has missed these

deadlines and disregarded the Court’s Orders, the Undersigned concludes that no alternative

sanction would protect the integrity of the pretrial process.

       It is therefore RECOMMENDED that the Court DISMISS Plaintiff’s claims against

Credit One Financial WITH PREJUDICE under Rule 41(b).

                                PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of



                                                   3
Case: 2:18-cv-01778-MHW-CMV Doc #: 60 Filed: 12/28/20 Page: 4 of 4 PAGEID #: 296




the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                    /s/ Chelsey M. Vascura
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE




                                                4
